Citation Nr: 1501817	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability (other than chronic lumbar strain).  

2.  Entitlement to service connection for a low back disability (other than chronic lumbar strain). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The RO previously denied entitlement to service connection for a low back disability in an unappealed March 1995 rating decision.  In July 2010, a claim to reopen service connection for a back disability was received.  In a June 2011 rating decision, the RO reopened service connection for a back disability, granted service connection for chronic lumbar strain and denied service connection for degenerative disc disease with stenosis of the lumbosacral spine.  Regardless of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim on appeal is characterized to reflect the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition other than chronic lumbar strain.   

In the decision below, the claim for service connection for a low back condition is reopened, and the claim for service connection for a low back condition is REMANDED to the Agency of Original Jurisdiction (AOJ). 
  

FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the RO denied service connection for a low back disability. 

2. A claim to reopen service connection for a back disability was received in July 2010.   

3.  Evidence received since the July 2010 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Further discussion of the duties to notify and assist the Veteran with this claim is unnecessary because the claim is being reopened.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Claim to Reopen Service Connection for a Low Back Condition

The RO previously denied a claim for service connection for a low back disability on a direct basis in a March 1995 rating decision.  The Veteran has since presented a new theory of entitlement of service connection for low back disability claimed as disc disease with stenosis of the lumbosacral spine secondary to service-connected chronic lumbar strain.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Roebuck v. Nicholson, 20 Vet App 307 (2006).  Therefore, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.

The RO previously considered and denied a claim for service connection for a low back disability.  The decision found that treatment for lumbar spine stenosis was remote from active service and that the evidence did not show continuity of treatment demonstrating that a chronic back disability existed since service.   

The Veteran did not submit a timely notice of disagreement (NOD) to the March 1995 rating decision.  The Veteran did not appeal the RO's decision and did not submit any additional evidence within a year following the rating decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In July 2010, the Veteran filed a claim to reopen service connection for a back condition.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The evidence of record at the time of the prior rating decision included service treatment records and a report of a VA examination dated in January 1995.  Service treatment records reflect complaints of low back pain.  An October 1974 entry in the service treatment records shows that the Veteran was diagnosed with low back strain.  Subsequently, the Veteran was seen again in October 1974 and reported that his back pain had not improved.  It was noted that the Veteran had been lifting boxes and running daily.  A physician recommended 10 days of light duty and no exercise for two weeks.  The Veteran was seen in sick call again in November 1974 and reported that the treatment had done nothing to relieve the situation. 

A VA examination dated in January 1995 reflects that the Veteran reported a constant low back ache.  The VA examiner diagnosed chronic low back pain, i.e. strain, degenerative intervertebral disc, spinal stenosis and probably herniated nucleus pulposus. The VA examiner did not provide an opinion regarding a medical nexus to service.

The evidence received since the March 1995 rating decision includes the Veteran's testimony and statements, a VA examination dated in April 2011 and private medical records.

The Veteran's hearing testimony reflects his contention that he injured  his back in service when he stepped off of a cinder block.  The Veteran testified that he was diagnosed with a strained muscle. The Veteran testified that he returned for treatment several times.  He indicated that the treatment did not really help and that he continued to experience perpetual low back problems in service.  The Veteran testified that he continued to have back problems after service.   The Veteran also testified that his current disc disability developed from his low back strain in the military.  

The Veteran's written statements reflect his contention that his current back disability is related to his service.

Private treatment records received since the prior final rating decision reflect treatment of a herniated disc.  The records reflect that the Veteran reported a history of injury to his back during service in the 1970's, with a history of back problems ever since.  

A report of a VA examination dated in April 2011 reflects that the VA examiner diagnosed chronic lumbar strain and spinal stenosis. 

The Board finds that new and material evidence has been received to reopen the claim for service connection for major depression.  The evidence received since the prior final denial in May 1995 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied, in part, due to a lack of evidence of a relationship between a low back disability and service.  The evidence submitted since the prior final denial pertains to continuity of low back symptoms since service and to a causal relationship between disc disease with stenosis of the lumbosacral spine and service-connected chronic lumbar strain.  When considered with the evidence previously of record, the new evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claim for service connection for a low back disability. 

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section below, additional development is required for adjudication of the service connection claim. 

ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To that extent only, the claim is allowed.


REMAND

The Veteran asserts that a current disc disease with stenosis of the lumbosacral spine is causally related to a back injury in service or to service-connected lumbar strain.  

A VA examination dated in April 2011 addressed direct service connection.  The examination did not address whether the Veteran's disc disease with stenosis of the lumbosacral spine was proximately caused or aggravated by the service-connected lumbar strain.  See 38 C.F.R. § 3.310 (2014).  Although the examination noted a reported history of back symptoms since service, the examiner's opinion did not specifically consider the Veteran's report of continuity of back symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

In light of the foregoing, the Board finds that a new VA examination is warranted in order to determine whether stenosis of the lumbosacral spine is causally related to service or to the Veteran's service-connected lumbar strain.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the etiology of the claimed disc disease with stenosis of the lumbosacral spine.  The claims file, including this REMAND, must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

2.  The examiner should identify all diagnoses of the lumbar spine.  The VA examiner should provide an opinion regarding whether disc disease with stenosis of the lumbosacral spine is at least as likely as not (50 percent or greater likelihood) related to active service.  The examiner should address the following in the opinion:

a)  The examiner should consider the service treatment records which reflect complaints of low back pain and treatment of low back strain.  

b)  The examiner should consider the Veteran's testimony of continuity of low back symptoms since service.

The examiner should give a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The examiner should provide an opinion as to whether current disc disease with stenosis of the lumbosacral spine is (1) proximately due to service-connected chronic lumbar strain or (2) aggravated (permanently worsened) by the service-connected chronic lumbar strain.

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 
38 C.F.R. § 4.2 (2014).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


